REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the tappet assembly of claim 1, the inclusion of:
“wherein the annular lip portion of the outer cup is deformed such that the annular lip of the inner cup is squeezed between the annular ledge and the annular lip portion of the outer cup so as to fix the cup to the outer cup” was not found.
The prior art of Berruet et al. (US 2016/0160986) teaches a tappet assembly comprising a cylindrical outer cup and an inner cup receiving a roller follower on a shaft, wherein the inner cup is squeezed between tabs and protrusions of the outer cup.  The prior art, however, does not fairly teach or suggest squeezing an annular lip of the inner cup between an annular ledge and an annular lip portion of the outer cup as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746